DETAIL ACTION
	Claims 2-21 are allowed in this Office Action (Re-number 1-20).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kent J. Tobin (Reg. # 39,496) on July 5, 2022.
The application has been amended as follows:
Claims 4, 11 and 16 are amended.
AMENDMENTS TO THE CLAIM
1.  (Canceled)  
2.  (Previously Presented)  The method of claim 4 wherein the first virtual machine and the second virtual machine reside on a same server configured to execute software code.
3.  (Previously Presented)  The method of claim 4 wherein the first virtual machine and the second virtual machine reside on different servers. 
4.  (Currently Amended)  A computer-implemented method comprising:
storing data from an application operating on an application server as a first virtual machine, in an application format defined by an application custom data type and an application custom data structure, in a database operating on a database server as a second virtual machine;
storing, in a database persistent storage, other data in a database format that is different from the application format;
retrieving the data from the database in response to a request to access the data;
receiving the application custom data structure in the database operating on the database server; 
transforming the other data stored to an intermediate format using the application custom data structure processed by a database service layer to translate generic access logic into a specific dialect of structured query language (SQL); [[and]]
further transforming the other data in the intermediate format, into the application format,
wherein transforming the other data comprises:
processing by the database service layer comprising an in-memory database engine; 
performing a database operation upon the other data transformed into the application format; and
providing results of the database operation to the application.  
5.  (Previously Presented)  The method of claim 4 wherein storing the other data in the database format comprises:
storing the other data in the database persistent storage comprising a hard disk drive.  
6.  (Previously Presented)  The method of claim 4 further comprising:
transforming the application custom data type and the application custom data structure into a native data type and a native data structure; and
storing the native data type and the native data structure in the database persistent storage.
7.  (Original)  The method of claim 6 wherein the transforming the custom data type and the application custom data structure is performed within a database process.
8.  (Original)  The method of claim 7 further comprising invoking the database process during a persistence operation.
9.  (Previously Presented)  The method of claim 6 wherein:
the database comprises an in-memory database.  
10.  (Original)  The method of claim 6 wherein storing the native data type and the native data structure comprises:
storing the native data type and the native data structure in the database persistent storage comprising a hard disk drive.
11.  (Currently Amended)  A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:
storing data from an application operating on an application server as a first virtual machine, in an application format defined by an application custom data type and an application custom data structure, in an in-memory database operating on a database server as a second virtual machine;
storing, in a database persistent storage, other data in a database format that is different from the application format;
retrieving the data from the in-memory database in response to a request to access the data;
receiving the application custom data structure in the in-memory database operating on the database server; 
transforming the other data stored to an intermediate format using the application custom data structure processed by an in-memory database engine functioning as the database service layer to translate generic access logic into a specific dialect of structured query language (SQL); [[and]]
further transforming the other data in the intermediate format, into the application format;
performing a database operation upon the other data transformed into the application format; and
providing results of the database operation to the application. 
12.  (Original)  The non-transitory computer readable storage medium of claim 11 wherein the first virtual machine and the second virtual machine reside on a same server configured to execute software code.
13.  (Original)  The non-transitory computer readable storage medium of claim 11 wherein the first virtual machine and the second virtual machine reside on different servers. 
14.  (Original)  The non-transitory computer readable storage medium of claim 11 wherein the method further comprises:
transforming the application custom data type and the application custom data structure into a native data type and a native data structure; and
storing the native data type and the native data structure in the database persistent storage.
15.  (Original)  The non-transitory computer readable storage medium of claim 11 wherein: 
the transforming the custom data type and the application custom data structure is performed within a database process invoked during a persistence operation.
16.  (Currently Amended)  A computer system comprising:
one or more processors;
a software program, executable on said computer system, the software program configured to cause a database service layer to:
receive data from an application in an application format defined by an application custom data type and an application custom data structure, the application operable on a virtual application server;
store the data from the application in a database in the application format on a virtual database server, the virtual database server comprising a hard disk drive storing other data in a native database format different from the application format;
transform the other data from the native database format to an intermediate format using the application custom data structure processed by the database service layer to translate generic access logic into a specific dialect of structured query language (SQL); 
further transform the other data in the intermediate format, into the application format;
transform the application custom data type and the application custom data structure into a native data type and a native data structure; [[and]]
store the native data type and the native data structure on the hard disk drive, wherein:
the software program is configured to cause an in-memory database engine to function as the database service layer; 
to perform a database operation upon the other data transformed into the application format; and
to provide results of the database operation to the application.
17.  (Previously Presented)  The computer system of claim 16 wherein:
the database comprises an in-memory database.
18.  (Original)  The computer system of claim 17 wherein the software program is configured to transform the custom data type and the application custom data structure within a database process. 
19.  (Original)  The computer system of claim 18 wherein the database process is invoked during a persistence operation.  
20.  (Original)  The computer system of claim 16 wherein the virtual application server and the virtual database server operate on a same server.
21.  (Previously Presented)  The computer system of claim 16 wherein the virtual application server and the virtual database server operate on different servers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments in Appeal Brief Filed May 5, 2022, regarding the features of claims 1, 11 and 20, the claimed features “transforming the other data stored to an intermediate format using the application custom data structure processed by a database service layer to translate generic access logic into a specific dialect of structured query language; further transforming the other data in the intermediate format, into the application format” “processing by the database service layer comprising an in-memory database engine”,  and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Teh (US 2004/0230690) directed to a method for describing various types of data used for personal data. For example, data can be put into two types of categories record based, or streamed (or file) based. There is also an important performance criterion that such a data hosting server must meet. As the major storage requirement is in the data store, a scalable implementation is usually preferable so that it can deliver acceptable performance under high load. Furthermore, the data hosting server must also be able to load additional data format modules dynamically as data of new types are hosted. It must also be able to remove data format modules that are no longer provided.
The prior art, Yemini et al. (US 9,852,011) directed to methods, systems, and apparatus, including computer program products, for managing resources in virtualization systems, including multi-cloud systems. The use of supply chain economics alone and in combination with other techniques offers a unified platform to integrate, optimize or improve, and automate resource management in a virtualization system. These techniques may be used to monitor and control the delivery of service level agreements and software licenses. They may also be used to monitor and control contention of computing resources in a virtualization system, and to suspend or terminate computing resources.
The prior art, Barnes-Leon et al. (US 2004/0199489) directed extracting enterprise information in a first form that is associated with a first source computerized system; converting the enterprise information in the first form into corresponding information that is in a second intermediate form; and converting the enterprise information in the second intermediate form into a target form that corresponds to a target computerized system, wherein the second intermediate form includes a plurality of custom data type elements that are adapted for capturing customer information and that can be referenced by other data structures in the second intermediate form. 
The prior art, Hinshaw et al. (US 2008/0288498) directed to systems and methods for managing data within a networked computer environment including application servers and a plurality of storage devices utilize a collection of service modules, each separately addressable from and in communication with the application servers and the storage devices and providing system-wide services to the application servers and the storage devices.. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153